ELECTRONIC RECORD




GOA#       02-13-00406-CR                         OFFENSE:       22.021


           Charles Edward Pair, Jr. v. The
STYLE:     state of Texas                         COUNTY:        Young

COA DISPOSITION:        AFFIRM                    TRIAL COURT:   90th District Court


DATE: 11/13/2014                    Publish: NO   TCCASE#:       09398




                         IN THE COURT OF CRIMINAL APPEALS ^                            _          ^ .g



STYLE:
          Charles Edward Pair, Jr. v. The State
          of Texas

         APPJZLLAMT-^                 Petition
                                                      CCA #:   lffi£
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         Reverb                                       JUDGE:

DATE:      01 bjllVir                                 SIGNED:                              PC:

JUDGE:      f&\ L/CiA4A^~                             PUBLISH:                             DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD